                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

JASON PAUL SCHAEFER,
                                          Case No. 3:18-cv-02224-SI
                  Plaintiff,
                                          ORDER TO DISMISS
     v.

DETECTIVE HARRIS, et al.,

                  Defendant.

SIMON, District Judge.

     On February 12,      2019,   the Court advised Plaintiff that if

he wished to continue with this case, he must show cause why his

Complaint    should not be summarily dismissed.           Specifically,    the

Court advised him that many of his claims surrounding issues of

search,     seizure,   interrogation,     arrest,   and    his   confinement

appeared    to   improperly    challeng   the   legality   of    his   current

confinement.     The Court also noted that his claims of excessive

force during the course of his arrest appeared to be the subject


      1 - ORDER TO DISMISS
of another pending lawsuit              (Schaefer v. Chedester, et al., 3:18-

cv-1734-SI),        and      that      the    Environmental              Protection        Agency

("EPA") is immune from suit.

      Plaintiff timely responded to the Order to Show Cause and

asserts     that:    ( 1)    the    allegations       of   excessive           force      in this

case involve a        different arrest              (4/6/2017)          than the arrest at

issue in 3:18-cv-01734-SI              (10/11/2017);         (2)   even though he names

the   EPA as    a    Defendant,        he    does    not   wish         to   sue    the    agency

itself and instead wishes to sue various unidentified employees;

and   (3)   although Heck v.            Humphrey,      512 U.S.          477    (1994),     might

bar   the   claim pertaining to              his    arrest,        it    does      not    bar   his

claims regarding an allegedly warrantless search and seizure of

property     because        he   has   not   been     been     criminally           charged      in

connection with the search and seizure regarding his property.

Taking all of Plaintiff's allegations as true,                               he nevertheless

fails to state a claim upon which relief may be granted.

                                        DISCUSSION

I.    Standards

      Pursuant to 28 U.S.C.             § 1915A(a),        the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,             malicious,    or fails to state a claim upon


       2 - ORDER TO DISMISS
which     relief         may    be    granted.     28     U.S.C.         §§   1915(e) (2) (B)     and

1915A (b) . In order to state a claim,, Plaintiff's Complaint must

contain sufficient factual matter which,                             when accepted as true,

gives     rise      to    a     plausible       inference         that    defendants      violated

plaintiff's constitutional rights.                        Ashcroft v.           Iqbal,    556 U.S.

662,    678   (2009);          Bell Atlantic Corp.            v.     Twombly,     550 U.S.       554,

556-57     (2007).        "Threadbare recitals of the elements of a cause

of     action,      supported          by   mere        conclusory        statements,       do    not

suffice." Iqbal, 556 U.S. at 678.

        Dismissal         for    failure     to    state      a     claim is       proper    if    it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County,               88 F.3d 804,           806   (9th Cir.        1996);    Cervantes

v. City of San Diego, 5 F.3d 1273, 1274                             (9th Cir. 1993). Because

Plaintiff          is     proceeding        pro     se,       the     Court       construes       his

pleadings        liberally and affords him the benefit of any doubt.

Erickson v.         Pardus,          551 U.S.     89,    94   (2007);         Ortez,    88 F.3d at

806.

II.    Analysis

       A plaintiff wishing to bring a cause of action pursuant to

42 U.S.C.      §    1983 must demonstrate compliance with the following

factors:      (1)       a violation of rights protected by the Constitution


         3 - ORDER TO DISMISS
or created by federal               statute;          (2)    proximately caused;               (3)    by

conduct     of     a    person;        (4)    acting        under    color       of     state    law.

Crumpton     v.        Gates,    947     F.2d       1418,     1420       (9th    Cir.       1991).     A

plaintiff     "must plead that                each                  defendant,         through the

official's         own          individual           actions,         has        violated            the

Constitution." Iqbal,             556 U.S. at 676; see also Taylor v. List,

880    F.2d 1040,        1045     (9th Cir.          1989)     ("Liability under section

1983 arises on~y upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation).                                       "Actions

under§ 1983 and those under Bivens are identical save for the

replacement of a            state actor under § 1983 by a                         federal       actor

under Bivens." Van Strum v.                       Lawn,     940 F.2d 406,         409       (9th Cir.

1991).

       In   this       case,     Plaintiff          makes     a   variety        of    allegations

against      unidentified               individuals.              Such         allegations           are

insufficient to state a claim where he fails to describe how a

named defendant personally participated in the deprivation of a

federal     right.        Plaintiff          is     advised       that     a     complaint       must

include a short plain statement of the facts,                                  and describe how

each     named     defendant           personally           participated          in    a     federal

deprivation.




         4 - ORDER TO DISMISS
        Plaintiff         alleges         that        the        Washington       County           District

Attorney         conspired        to     illegally          enter       and     search       Plaintiff's

apartment without a warrant in violation of Plaintiff's Fourth

and     Fourteenth         Amendment        rights.          Plaintiff          fails        to     state       a

valid claim for pleading purposes because prosecutors are immune

from such a suit.               See Kalina v.           Fletcher,             522 U.S.       118,       123-25

( 1997)     (prosecutors are immune from suits for damages for acts

undertaken         in    judicial        capacity);          Buckley v.           Fitzsimmons,                509

U.S.      259,    269-70        (1993)     (same).          In    addition,       this        Court must

abstain from issuing declaratory or injunctive relief that might

impact a state-court proceeding. Younger v. Harris,                                      401 U.S. 37,

43-45      (1971);       Gilbertson        v.    Albright,              381    F.3d    965,       973     (9th

Cir. 2004) .

        Plaintiff next claims that Defendants Mutchler and Mueller

violated         his     rights    under        First       Amendment           when     they          entered

information             about     him      in         databases           intended        to           monitor

terrorists.        "The First Amendment securely protects the                                          freedom

to     make-or         decline     to      make-one's             own     speech[.]"          Eldred          v.

Ashcroft,         537     U.S.     18 6,        191     (2003).          Thus,        even        if     these

Defendants took the action Plaintiff alleges,                                    the fact that law

enforcement            personnel       entered         Plaintiff's             information             into    a




          5 - ORDER TO DISMISS
federal        database    did     not   violate        Plaintiff's        First       Amendment

right to free speech.

        Plaintiff       also       believes      that        Defendants         Mutchler       and

Mueller violated the Privacy Act by placing his information in

databases without his permission. A Privacy Act violation occurs

only where an agency improperly discloses information already in

a   system of records,             and does      so willfully and intentionally,

resulting in a          specific harm to the aggrieved party.                          5 U.S. C.

§   552 (a).    Plaintiff's allegations do not support such a claim.

Although       he   also    contends     that        entering    his      information         in a

federal database without his permission constitutes defamation,

this claim not cognizable.                See,       e.g.,    Paul   v.    Davis,      424    U.S.

693,    699-701     (1976); Franklin v. State of Oregon, 662 F.2d 1334,

13 4 4 ( 9 th Cir . 19 8 1 ) .

        Plaintiff alleges that "Defendant Haskins and/or Defendant

Harris" violated his Fifth and Sixth Amendment rights when they

began badgering him after he requested an attorney, resulting in

emotional distress.              With respect to any custodial interrogation

where    these      Defendants might           not    have provided            Plaintiff with

proper     Miranda      warnings,        the     "Constitution         and      laws     of    the

United States do not guarantee                   [Plaintiff]     the right to Miranda

warnings.       They    only      guarantee     him the        right      to    be   free     from


         6 - ORDER TO DISMISS
self-incrimination." Bennett v. Passic, 545 F.2d 1260, 1263 (lOili

Cir. 1976). Where Plaintiff claims he was not criminally charged

with    any     crime    stemming     from   this        apparent    interrogation,         he

cannot ·state a Fifth Amendment claim,                    nor can he state a Sixth

Amendment right to counsel claim.                   Texas v.        Cobb,    532 U.S.      162

(2001).

        Finally,         Plaintiff     contends           that       unidentified          EPA

Defendants       violated       his   Fourth       Amendment        rights      when    they

entered his rented garage to clean up a mercury spill,                              actions

that caused him emotional distress and the loss of his mercury.

As with many of his claims,             Plaintiff does not describe how any

named     Defendant      personally participated             in     the     deprivation     he

alleges. Even if he did, the Court finds the clai~ as pled to be

frivolous.

                                      CONCLUSION

        Based    on     the   foregoing,     IT    IS     ORDERED     that     Plaintiff's

Complaint (#1)          is DISMISSED for failure to state a claim. Should

Plaintiff       wish    to    proceed with        this    action,     he     must   file    an

amended complaint curing the deficiencies noted above within 30

days of the date of this Order.




         7 - ORDER TO DISMISS
.



         Plaintiff    is   advised     that   failure   to   file   an   amended

    complaint shall result in the dismissal of this proceeding, with

    prejudice.

         IT IS SO ORDERED.

         DATED this   }"t) ty   day of March, 2019.



                                  ~~    United States District Judge




          8 - ORDER TO DISMISS
